Per Curiam,
1. The objection referred to in the first assignment was properly overruled for the obvious reason that the offer to prove what Mangan, Burr and Brieg said to the plaintiff was coupled with an offer to prove their authority to speak for the defendant. It appears from the evidence admitted under the offer that, after the conversation referred to and before the stones were delivered, the plaintiff communicated its substance to the defendant, as follows : “ I said they were up and they ordered the stones in his name, and that I wanted to know if he was going to pay for them, and he said yes.” Nothing further need be said concerning this assignment.
2. The question asked of the defendant on cross-examination (second assignment) was evidently for the purpose of showing his personal interest in the furnishing of the stone for the building, and in view of the conflict of evidence as to the main question, the fact that he had such interest was not irrelevant.
B. The third assignment of error is not in accordance with Rule 15, which provides that if any assignment embrace more tiran one point, or refer to more than one bill of exceptions, or raise more than one distinct question, it shall be considered a waiver of all the errors so alleged. But aside from this, an examination of the evidence given on the trial fails to show that the day book offered in evidence was not sufficiently authenticated, or that the alterations, if any, were not sufficiently explained.
All the assignments of error are overruled and the judgment is affirmed.